Lindsay, J.
As the agent'of the appellant, the intestate of the appellee received for his principal, in the year 1864, thirty-*218•five bales of cotton, to be sold by him in the “ exercise of his own judgment about the matter,” and to account for the proceeds. For the purpose of effecting a sale he deemed it necessary to surrender one-half of the cotton to the public authority, which had temporary control in the State, to obtain a permit to get the remainder into Mexico, from whence it might be shipped, under contract with a mercantile house in Matamoros, to the Liverpool market, for sale. To get the cotton shipped to Liverpool, the agent contracted with the house in Matamoros to give one-half of the cotton to defray the expense of the shipment.
All this arrangement was made in contravention of the laws of the United States, establishing a blockade of all ports of entry in •the insurgent States. In this suit, by the principal against his agent, for the value of the cotton, the proof upon the trial showed very satisfactorily that the principal was aiding and assisting his agent, by his counsel and advice, to consummate all this negotiation and arrangement; and the parties, both principal and agent, being in pari delicto, this court will not lend its aid to either party in the application of the principles of commercial law to the solution of the relative duties and obligations of principal and agent in this transaction. If the parties were faithless to each other in the conduct and management of this contraband business, they must abide its results without seeking the aid of a court of justice to enforce any stipulation, agreement or contract, express or implied, in relation to it. It was an adventure in defiance of law, in which both parties participated; and the law will not interpose, at the instance of either party, to adjust and enforce any supposed rights arising out of such illegal relations of principal and agent in regard to it. The whole transaction was illegal and against public policy, and the transgression of a positive law. There can be no binding contract, express or implied—no obligation, stipulating for iniquity, as all contracts are regarded, which are in violation of positive law, however dim and shadowy may be the moral turpitude in*219volved in them. The courts will not lend their aid to any party who bases his cause of action upon any illegal act. The moral maxim of the law is, “ no polluted hand shall touch the pure fountain of justice.” The sale of one moiety of the cotton to the Chief of the Cotton Bureau of the Confederate States, was an act done, not incidentally, but directly, in aid of the rebellion, against the public policy of the nation, in violation of the statutes of the government, and its recognition would be utterly repugnant to all the principles of administrative justice. Each of the parties in this litigation was planning, contriving and negotiating this traffic and sale, and neither has a right to make the courts of the country the medium of enforcing good faith between them, in the adjustment and settlement of their supposed relative rights in the subject matter of that illegal traffic. As they placed themselves, so must they stand, unaided and unassisted by the courts of the country in the extrication of either from whatever of misfortune or of evil consequences may have resulted from these acts. The judgment is therefore reversed; and this court proceeding to render here the judgment, which should have been entered there, the cause is dismissed from the docket of the district court.
Reversed and dismissed.